 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MITCHELL GARRAWAY,                           1:17-cv-00533-DAD-GSA-PC
12                 Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                  MOTION FOR EXTENSION OF TIME TO
13         vs.                                    FILE REPLIES
14   JACQUILINE CIUFO, et al.,                    (ECF No. 63.)
15               Defendants.                      DEADLINE: APRIL 5, 2019
16

17

18

19

20          Plaintiff is a federal prisoner proceeding pro se in this civil rights action pursuant to
21   Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). This case now proceeds with Plaintiff’s
22   original Complaint filed on April 17, 2017, against defendants Jacqueline Ciufo (Unit Manager),
23   K. Miller (Corrections Officer), and Lieutenant J. Zaragoza (collectively, “Defendants”), for
24   failure to protect Plaintiff in violation of the Eighth Amendment. (ECF No. 1.)
25          On March 20, 2019, Defendants filed an ex parte motion for an extension of time until
26   April 5, 2019 for defendants Ciufo, Miller, and Zaragoza to file a reply in support of their motion
27   for judgment on the pleadings, and for defendant Miller to file a reply in support of his motion
28   for summary judgment. (ECF No. 63.)


                                                     1
 1          The Court finds good cause to grant Defendants an extension of time. Accordingly, IT
 2   IS HEREBY ORDERED that:
 3          1.      Defendants Ciufo, Miller, and Zaragoza are granted an extension of time until
 4   April 5, 2019, to file a reply in support of their motion for judgment on the pleadings; and
 5          2.      Defendant Miller is granted an extension of time until April 5, 2019, to file a reply
 6   in support of his motion for summary judgment.
 7
     IT IS SO ORDERED.
 8

 9      Dated:     March 22, 2019                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
